DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/24/2021 and 02/11/2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-15 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Drawings
6.	The receipt of Drawings are acknowledged.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Regarding claim 13, “A machine-readable medium" (See line 1) fails to specify the term “non-transitory” prior to the “machine-readable medium”, therefore, the definition does not exclude the possibility of a signal as one type of “machine-readable medium”. A "machine-readable medium” is defined in the Applicant’s Specification at paragraphs [0056]-[0059] and [0064], however, the claim itself does not specify the term “non-transitory”, therefore, the definition again, does not exclude the possibility of a signal as one type of media.  Hence, Claim 13 is directed to data structures embodied on “a machine-readable medium”.  The broadest reasonable interpretation of a claim drawn to a “machine-readable medium” includes forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer-readable media. See Subject Matter Eligibility of Computer Readable Medium, Jan. 26, 2010.  The Applicant’s specification does not limit “a machine-readable medium” to non-transitory embodiments, and therefore, “a machine-readable medium” of claim 13 is broad enough to cover both transitory and non-transitory embodiments. As a result, the claim is not eligible subject matter. It is recommended to amend the claim by adding the limitation/term "non-transitory" prior to "machine-readable medium" in order for the claim to cover only statutory embodiments and avoid a rejection under 35 U.S.C. § 101.


Allowable Subject Matter

Claims 1-12 and 14-15 are allowed.

9.	Claim 13 is objected to but would be allowable if rewritten to overcome the 35 USC 101 rejection.
 
10.	The following is a statement of reasons for the indication of allowable subject matter shown within the combination of limitations as expressed below:

Referring to Claim 1, the prior art(s) searched and cited neither anticipates nor makes obvious nor discloses or suggests the claimed combination of the claimed subject matter of independent claim 1.  
In particular, the prior art(s) searched and cited do not disclose and would not have rendered obvious, the claimed limitations: 
“wherein, when the spatial distribution of the colors of the generated color samples does not correspond to the predetermined spatial distribution the method further comprises:
determining, by a processor, a new sample generation instruction, the new sample generation instruction being to replace an initial sample generation instruction in the initial set of sample generation instructions to determine a modified set of sample generation instructions, wherein the new sample generation instruction is generated to increase a correspondence of the spatial distribution of colors of a second plurality of color samples generated using the modified set of sample generation instructions to the predetermined spatial distribution.”. The closest prior art of reference of Morovic (US PG. Pub. 2017/0324884 A1), teaches in Fig. 2, Sect. [0020]-[0021], an obtained random sample, i.e. the set of area coverage representations, is split into a number of groups. This grouping of the obtained area coverage representations is performed based on an estimated colorimetry. This is equivalent to grouping or “binning” the area coverage representations into paramer sets. In this case, a paramer in a paramer set may be defined as a color value in a color space that has a color difference that is within a predetermined threshold when compared to another color (i.e. another paramer) in the set. For example, a paramer set may appear to contain shades of a particular observed color.  However, Morovic fails to teach “wherein, when the spatial distribution of the colors of the generated color samples does not correspond to the predetermined spatial distribution the method further comprises: determining, by a processor, a new sample generation instruction, the new sample generation instruction being to replace an initial sample generation instruction in the initial set of sample generation instructions to determine a modified set of sample generation instructions, wherein the new sample generation instruction is generated to increase a correspondence of the spatial distribution of colors of a second plurality of color samples generated using the modified set of sample generation instructions to the predetermined spatial distribution as claimed, since the invention requires “ a replacement of initial sample generation instruction to produce a modified set of sample generation instructions for increasing a correspondence of the spatial distribution of colors of a second plurality of color samples generated from a first plurality of color samples. Hence, Morovic fails to explicitly teach, at least in part, “determining, by a processor, a new sample generation instruction, the new sample generation instruction being to replace an initial sample generation instruction in the initial set of sample generation instructions to determine a modified set of sample generation instructions, wherein the new sample generation instruction is generated to increase a correspondence of the spatial distribution of colors of a second plurality of color samples generated using the modified set of sample generation instructions to the predetermined spatial distribution.”.”

Referring to claim 2,
the prior art searched and of record neither anticipates nor suggests in the claimed combinations, wherein determining if the spatial distribution of colors of the generated color samples corresponds to a predetermined spatial distribution in a first color space comprises:
determining a measure describing a spatial uniformity of the data indicative of the color of each of the first plurality of generated color samples; and
identifying an outlier in the determined measure ().

Referring to claim 3,
the prior art searched and of record neither anticipates nor suggests in the claimed combinations, wherein identifying an outer comprises:
identifying when the determined measure varies more than one standard deviations from a median; or 
identifying when the determined measure is below a first threshold or above a second threshold. 

Referring to claim 4,
the prior art searched and of record neither anticipates nor suggests in the claimed combinations, wherein determining the measure describing the spatial uniformity comprises:
determining a plurality of simplexes in the first color space, vertices of the simplexes defined by the obtained data indicative of the color of each of the first plurality of generated color samples; and
determining a size of each simplex, 
wherein the measure describing spatial uniformity is the determined size.

Referring to claim 5,
the prior art searched and of record neither anticipates nor suggests in the claimed combinations, further comprising for each simplex comprising an outlier:
determining a dimension of each axis of the simplex;
determining if a dimension of an axis is anomalous; and
when a dimension of an axis is anomalous, determining the new sample generation instruction comprises determining a new sample generation instruction for a color corresponding to a point on the axis having the anomalous dimension.

Referring to claim 6,
the prior art searched and of record neither anticipates nor suggests in the claimed combinations, wherein obtaining data indicative of a color of each of a first plurality of generated color samples comprises:
printing a calibration pattern comprising each of the first plurality of generated color samples;
measuring each color sample in the printed calibration pattern to obtain the data.

Referring to claim 7,
the prior art searched and of record neither anticipates nor suggests in the claimed combinations, wherein printing the printed calibration pattern comprises printing patches of color representative of a portion of a gamut of a printing apparatus.

Referring to claim 8,
the prior art searched and of record neither anticipates nor suggests in the claimed combinations, wherein the predetermined spatial distribution in the first color space is a uniform distribution of points in the first color space and is representative of a gamut or a portion of a gamut.

Referring to claim 9,
the prior art searched and of record neither anticipates nor suggests in the claimed combinations, wherein determining if the spatial distribution of the colors of the generated color samples corresponds to the predetermined spatial distribution in the first color space comprises:
determining the spatial distribution of colors in the first color space based on the data;
identifying if points representing the colors are uniformly distributed in the first color space.

Referring to claim 10,
the prior art searched and of record neither anticipates nor suggests in the claimed combinations, further comprising:
printing a printed output using the modified set of sample generation instructions.

Referring to claim 11,
the prior art searched and of record neither anticipates nor suggests in the claimed combinations, wherein the data indicative of a color of each of the first plurality of generated color samples are points in the first color space, and wherein determining a new sample generation instruction comprises:
for a particular generated color sample, obtaining data indicative of that color sample and of at least one adjacent color sample in the first color space; and
determining a spacing between the data indicative of the color samples in the first color space; and
based on the determined spacing, generating a new sample generation instruction which provides a more uniform spacing when used to generate the second plurality of color samples.

Referring to claim 12,
the prior art searched and of record neither anticipates nor suggests in the claimed combinations, wherein determining a new sample generation instruction is conditional on a color corresponding to the initial sample generation instruction not belonging to a predetermined set of protected colors.

Referring to claim 14,
the prior art searched and of record neither anticipates nor suggests in the claimed combinations,
a distribution module to determine a distribution of colors of generated color samples in a first color space, wherein the color samples are generated using a set of sample generation instructions:
an analysis module to identify anomalies in the distribution of the colors of the generated color samples; and
an instruction generation module to generate a new sample generation instruction when the determined distribution comprises an anomaly, wherein creating a new sample generation instruction comprises modifying a sample generation instruction of the sample generation instructions which contributes to the anomaly.

Referring to claim 15,
the prior art searched and of record neither anticipates nor suggests in the claimed combinations, wherein the processing circuitry is coupled to a printing device.

Cited Art
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shaw et al. (US PG. Pub. 2018/0013928 A1) discloses a supply component for a printing device includes a memory device comprising a plurality of corrective data to produce a corresponding plurality of color tables each customized for a respective media type of a plurality of media types, wherein a respective corrective data of the plurality of corrective data corresponds to nodes of a reference color table for the printing device that is able to accept the plurality of media types for printing. The respective corrective data includes a plurality of residual values to transform the nodes of the reference color table to a customized color table for use with a selected media type of the plurality of media types.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677